In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00181-CV

ANUOLUWAPO O. POPOOLA,                      §   On Appeal from the 141st District
Appellant                                       Court
                                            §
                                                of Tarrant County (141-310361-19)
V.                                          §
                                                January 14, 2021
                                            §
WELLS FARGO BANK, N.A.                          Memorandum Opinion by Justice Kerr
                                         §
                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.

      It is further ordered that appellant Anyuoluwapo O. Popoola shall pay all of the

costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By _/s/ Elizabeth Kerr__________________
                                           Justice Elizabeth Kerr